DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 10-16 and 19-24, in the reply filed on 19 October 2021 is acknowledged.  Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of producing a hollow molded article, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 3/11/2019 and 4/27/2020 have been considered by the Examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim recites “claim 1o” instead of “10”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-16 and 19-24 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 10 recites a specific tensile strength of a test piece however the specifics of how the tensile strength is measured are not indicated in the claims and the tensile strength is defined in Applicant’s specification as being measure by a specific method under specific conditions. Given that many factors, including moisture content of the test piece, the size and shape of the test piece, the humidity and temperature under which the test is run, and speed at which the force is applied to the test piece will affect the final outcome of the test, without the claiming or defining these factors one of ordinary skill in the art would not be reasonably apprised of the full scope of the claimed invention.  As such, claim 10 is indefinite.  Claims 11-16 and 19-24 are rejected for depending from indefinite claim 10.  For the purpose of examination, the Examiner will interpret a hollow molded article which meets the rest of the limitations of claim 10 as reading on the claimed article as a whole.  Appropriate action is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-16 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al., US 2017/0343158 (“Kato”) in view of Sato et al., JP 59-35956 B1 (“Sato”). US 2017/0029620 is relied upon as an English language equivalent of Sato.  Both references previously cited.
Regarding claims 10-12, 14, and 19, Kato discloses a pressure vessel for storing pressurized hydrogen wherein the pressure vessel comprises a resin inner liner formed from two halves which are welded together [abstract, 0022-0025, 0053].  The inner liner may be formed from a polyamide resin [0024].
Kato is silent regarding the inner liner of the pressure vessel having the claimed average spherulite size.  
Sato discloses a polyamide resin composition which is suitable for producing molded articles that are exposed to high pressure hydrogen and which forms molded 
Kato and Sato are both directed towards molded and welded articles for containing pressurized hydrogen. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the molded inner liner of the pressure vessel of Kato from the polyamide composition of Sato in order take advantage of the composition’s suitability for producing molded articles that are exposed to pressurized hydrogen and to take advantage of the composition’s excellent weld properties. While modified Kato does not explicitly disclose the claimed average spherulite size and tensile strength properties, it is noted that the composition disclosed by Sato is identical to that disclosed in Applicant’s specification in terms of the species of both polyamide components as well as the proportion of PA 610 in the composition (see paragraphs 0041, 0042, 0049, 0094, Table 1 of Applicant’s specification as filed). Specifically, the composition of Sato’s Example 3 is identical to the composition used to produce Applicant disclosed Example 3 which meets the property limitations of the claim. As such, in the absence of objective evidence to the contrary, there is a reasonably expectation that the inner liner of the pressure vessel of modified Kato would have intrinsically had the same average spherulite size and tensile strength properties as are recited in claims 10-12, 14, and 19 (see MPEP 2112 V).
Regarding claims 13, 20, and 21, the polyamide composition of the pressure vessel of modified Kato would have read on the claimed polyamide composition.
Regarding claims 15 and 22, Sato teaches that the composition may comprise ethylene bistearylamide as a release agent [0045] which reads on the claimed amide wax.  While modified Kato is silent regarding the amount of ethylene bistearylamide given that the compound is disclosed as being a release agent, it would have been obvious to one of ordinary skill in the art to have increased or decreased the amount of ethylene bistearylamide in the composition of ethylene bistearylamide in the polyamide composition of the pressure vessel of modified Kato through routine experimentation in order to respectively increase or decrease the mold release property of the composition (see MPEP 2145.05 II).  Varying the amount of ethylene bistearylamide in the composition of the pressure vessel of modified Kato through routine experimentation would have produced the claimed invention.
Regarding claims 16, 23, and 24, Sato teaches that the composition may comprise 1 part by weight of PA 610, have a melting point of 227 °C, and an invariant Q rising time of 168 second whereas PA 6 has an invariant Q rising time 175 seconds [0097, Table 1 – Example 3, Table 2 – Comparative Example 1].

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2010/0126385 to Heinrichs et al. – discloses a wax composition which is useful as a lubricant and release agent in plastic materials including polyamides resin [abstract, 0002, 0008, 0010-0013, 0023].  The wax composition consists of 

·US 2002/0028889 to Nakamura et al. – discloses a polyamide resin composition which shows high strength when welded [abstract, 0001, 0005]. The composition comprises 96-99wt% of a crystalline polyamide and 0.1 to 4wt% of a non-crystalline partially aromatic copolyamide [abstract, 0007-0035].
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEE E SANDERSON/           Primary Examiner, Art Unit 1782